NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 8 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TRP FUND VIII, LLC,                             No.   20-17129

                Plaintiff-Appellant,            D.C. No.
                                                2:20-cv-01001-APG-BNW
 v.

NEWREZ LLC, DBA Shellpoint Mortgage MEMORANDUM*
Servicing,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                          Submitted December 6, 2021**
                            San Francisco, California

Before: WARDLAW, BRESS, and BUMATAY, Circuit Judges.

      TRP Fund VIII, LLC (“TRP Fund”) appeals the district court’s dismissal of

TRP Fund’s action seeking a declaratory judgment that a deed of trust held by Fannie

Mae had been extinguished under Nevada’s “ancient lien” statute.           We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, Bain v. Cal. Tchrs. Ass’n,

891 F.3d 1206, 1211 (9th Cir. 2018), we affirm.

      Under Nevada’s ancient lien statute, NRS § 106.240, a lien on real property

is presumptively extinguished ten years after the debt becomes wholly due. In an

attempt to avoid the Federal Foreclosure Bar, 12 U.S.C. § 4617(j)(3)—which would

otherwise prevent a homeowner association foreclosure sale from extinguishing

Fannie Mae’s deed of trust—TRP Fund argues that the ancient lien statute

terminated a deed of trust encumbering a property located at 2764 Carnation Lane

in Henderson, Nevada after NewRez LLC’s (“NewRez”) predecessor recorded a

Notice of Default in February 2010. TRP Fund’s claim fails because in September

2012, NewRez’s predecessor recorded a Notice of Recission on the Notice of

Default that decelerated the demand for full payment of the loan. Even assuming

the original Notice of Default triggered the ancient lien statute, by rescinding that

Notice before the statute’s 10-year window closed, NewRez rendered the ancient

lien statute inapplicable.

      Recent decisions of the Nevada Supreme Court confirm our conclusion that

the recission notice decelerated the loan and prevented extinguishment of the deed

of trust under the ancient lien statute.1 In SFR Invs. Pool 1, LLC v. U.S. Bank N.A.,


1
  We may consider the Nevada Supreme Court’s unpublished decisions to the extent
that they “may lend support to a conclusion as to what the Nevada Supreme Court


                                         2
495 P.3d 126 (Nev. 2021) (unpublished), the Nevada Supreme Court considered

whether a recission notice adequately decelerated a loan such that NRS § 106.240

did not extinguish a deed of trust. The court “reasoned that because the Notice of

Rescission rescinded the previously recorded Notice of Default, the Notice of

Rescission ‘effectively cancelled the acceleration’ triggered by the Notice of Default

such that NRS 106.240’s 10-year period was reset.” Id. at *1 (quoting Glass v. Select

Portfolio Servicing Inc., 466 P.3d 939, 2020 WL 3604042, *1 (Nev. 2020)

(unpublished)).

      We find the reasoning of the Nevada Supreme Court persuasive and apply it

to the undisputed facts here. The Notice of Recission that NewRez’s predecessor

recorded in 2012 had the effect of canceling any acceleration of the loan that the

Notice of Default may have triggered. Thus, NRS 106.240 does not extinguish the

deed of trust encumbering the property at 2764 Carnation Lane.

      AFFIRMED.




would hold in a published decision.” U.S. Bank, N.A., v. White Horse Estates
Homeowners Ass’n, 987 F.3d 858, 863 (9th Cir. 2021) (quotations and alterations
omitted).

                                          3